DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on October 29, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 31, 33-35, 37-43, and 55-59 are pending and under consideration in this action. Claims 1-30, 32, 36, and 44-54 are cancelled.

Claim Objections
Claim 31 is objected to because of the following informalities:  “crops seed” in line 4 should be “crop seed”.  Appropriate correction is required.

Claim Interpretation
	With regards to the newly added limitation of “such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting,” the limitation is being interpreted as the sugar being available to the soil-residing microflora proximate the planted seed, which appears to be consistent with Applicant’s interpretation as evidenced by Applicant’s Remarks submitted October 29, 2021 (pg.8, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-35, 37-43, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 31, the term “proximate” is defined by Merriam-Webster as “very near” (pg.1, definition 2a). Thus, the term “proximate” is a subjective term that does not appear to be defined in the instant Specification in a way that provides an objective definition or measure of what distances from the crop seeds are and are not encompassed by the term “proximate.” 
Claims 33-35, 37-43, and 55-59 are subsequently rejected as they depend from claim 31, thus encompassing the limitation discussed above, but do not rectify the issue discussed above.
Further regarding claim 59, the claim recites the limitation "the application of sugar into the furrow with said crop seeds during planting" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim because there appears to be no previous mention of application of sugar into the furrow during planting. Claim 31, the claim upon which claim 59 depends from, does not require the sugar to be applied into the furrow during planting of the seed(s). Claim 31, as currently written, allows for application of the sugar some time after planting of the seed, i.e. application to the furrow that has the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31, 33-35, 38-43, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2005/0197252; of record), Yamashita 2015 (US 2015/0075239 A1; priority date: 11/14/2012), and FAO (Chapter 3. Furrow Irrigation; of record).

placing one or more crop seeds in a furrow; and
applying a sugar into the furrow with said crop seeds such that the sugar is available to microflora in soil proximate the crop seeds at the time of planting, said application of sugar being independent of the crop seed placement, said sugar being applied at a rate of at least 25 pounds per acre and not to exceed 250 pounds of sugar per acre, wherein the sugar is selected from the group consisting of: a monosaccharide, a disaccharide, a polysaccharide, and combinations thereof.

Yamashita discloses methods of treating a plant exposed to a phytotoxicant, which includes identifying a plant exposed to a phytotoxicant and applying an assimilable carbon-skeleton energy component-comprising composition to the identified plant. The composition may also include one or more of a macronutrient component, micronutrient component, vitamin/cofactor component, complexing agent, and microbe. The methods find use in a variety of different application in which a plant is phytotoxic or at least in danger of becoming phytotoxic due to exposure or potential exposure to a phytotoxicant (abstract; Yamashita claims 1 and 3). 
Yamashita discloses that many pesticides and other substances impart phytotoxic responses, i.e. subtle to distinct hindrances to the physiological functions to plants. Phytotoxicity can have severe consequences, including serious economic consequences, to both the affected plant and the grower. For example, phytotoxicity may result in crop losses, forced removal and replanting of crops, plant death, and in certain instances may render the soil unusable for crops for prolonged periods of time (para.0002-0005).
As disclosed above, Yamashita’s composition comprises an assimilable carbon skeleton energy (ACSE) component. The ACSE components that find use in the subject compositions are carbon-containing substances which provide a readily plant-assimilable source of both carbon and energy for the plant. Accordingly, the function of this component is to supply carbon skeleton for synthesis of proteins and other plant molecules and to supply energy for plant metabolism such that an ACSE component, when suitably assimilated or absorbed by the plant, may provide a source of energy and also a source of carbon skeleton from which, for example, proteins may be synthesized by the plant. As the carbon skeleton energy components are assimilable by a plant, they are water soluble component so as to be 2-C14 compound or polymer thereof, such as a polysaccharide. Among the suitable compounds for use as the ACSE component include complex organic compositions such as molasses, and sugars such as sucrose, fructose, glucose, lactose, galactose, dextrose, maltose, and amylose (para.0034-0035; Yamashita claim 11). 
The ACSE component is present in an amount suitable to at least reduce the phytotoxic effects of a phytotoxicant contacted with a plant, where the ACSE component may provide for at least reduced phytotoxicity alone or may function in combination with other components in a composition. In many embodiments, the amount of ACSE component in a composition may range from about 0.1% to about 20% w/w (para.0036).
The composition may be aqueous or non-aqueous composition. The composition may be in solid form, semi-solid form, or liquid form (para.0038).
The compositions may be applied to the plant and/or to soil associated with the plant. In certain embodiments, the composition may be contacted with the soil by spraying, injecting, or flooding the soil with the composition. The amount of a given composition used during any one application will vary greatly depending on the nature of the plant and the number of plants to be treated (e.g. acreage), the nature of the composition, the environmental conditions, the particular phytotoxicant, the degree of phytotoxicity, etc. Where more than one plant is treated, e.g. where crops are treated, the amount that is applied based on acreage may range from about 10 gallons per acre to about 250 gallons per acre (para.0100, 0101). 
Embodiments also include soil remediation, e.g. soil bioremediation, and remedial spraying, e.g. in instances where soil is contaminated with a phytotoxicant. For example, at some point after planting in contaminated soil (e.g. from about 1 day to about 6 months after plant), a composition may be applied or distributed to the soil. In certain embodiments, suitable soil remediation will be accomplished in about 1 to about 10 applications (para.0104). 
Performing Yamashita’s method was able to achieve complete remediation of the toxicant in the soil (para.0347). The compositions employed in the method provide for significant improvement in terms 
As discussed above, in an embodiment, the ACSE component is in the composition in an amount ranging from about 0.1% to about 20% w/w. In the case that that the ACSE is glucose, sucrose, fructose, or amylose and makes up 10% w/w of the composition, the following chart displays the approximate calculations of the range of amounts of the ACSE being applied (lbs/acre) when the composition is applied at a rate of 10-250 gal/acre:
ACSE
Density
(g/ml)
10% (w/w) of 10 gal/acre 
(1 gal/acre)
10% (w/w) of 250 gal/acre 
(25 gal/acre)
Glucose
1.56
13 lb/acre
325 lb/acre
Sucrose
1.59
13 lb/acre
331 lb/acre
Fructose
1.69
14 lb/acre
353 lb/acre
Amylose
1.50
13 lb/acre
313 lb/acre


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, as Yamashita discloses an application range rate that is known to be suitable for remediation of the toxicant in the soil and providing significant improvement in terms of at least reduced phytotoxicity, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to optimize the application rate of the composition based on Yamashita’s disclosure of a suitable application rate based on factors such as the state of the soil at the time of planting and the type and amount of phytotoxicant in the soil in order to obtain the optimal growing environment for the planted crops. One of ordinary skill in the art would have a reasonable expectation of success in doing so as Yamashita discloses that the application rate may be varied based on art-recognized factors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Yamashita discloses that the methods may be used on any number of different types of plants. Exemplary types of plants that may be treated using the method include: wheat, corn, soybean, sugar cane, potato, onion, tomato, and fruit and nut crops (para.0107, 0108).
Further, as discussed above, Yamashita discloses that the composition may also include one or more macronutrient components (reading on fertilizer) for plant nutrition, development, and growth. The number of macronutrient components present in the composition may range from about 1 to about 15 or more. Representative macronutrients are compounds that include one or more of (but which are not limited to): N, P, K, Ca, Mg, S, Cl, Na, C, H, and O (para.0045-0052; Yamashita claim 16, 17). 
Yamashita discloses that the compositions are prepared by combining the components (e.g. ACSE and macronutrients) together (para.0094).

With regards to the limitation in the instant claim 31 “such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting,” Yamashita 2015 is relied upon as evidence for this limitation. The teachings of Yamashita 2015 are set forth herein below.
Yamashita does not appear to explicitly disclose placing one or more crop seeds in a furrow. FAO is relied upon for this disclosure. The teachings of FAO are set forth herein below.

Yamashita 2015 discloses soil amendment compositions used to improve soil. The compositions are aqueous compositions that include a carbon skeleton energy component (CSE); a macronutrient; a vitamin cofactor; a complexing agent; and at least one exotic micronutrient component, and an ionophore component (abstract; para.0068). The composition is introduced into the soil, and among the beneficial uses of Yamashita’s aqueous compositions are increasing indigenous soil microbe populations, control of soil borne pests and pathogens, improvement in mineral release, the enhancement of the decomposition of 
Beneficial microbes whose population may be increased by the composition include bacteria, fungi, actinomycetes, various free-living invertebrates, and the like. Yamashita 2015 discloses that applying the composition to the soil results in at least a 2-fold increase, usually at least about a 20-fold increase and more usually at least about 40-fold increase in the microbe population in the treated soil (para.0079).
The CSE components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. The CSE component provides a complex array of various carbon compounds such that a varied enzymology is induced in microbes present in the target soil. As such, CSE sources that favor ancestral, beneficial species, which normally carry complex enzyme systems (as opposed to more simplified forms hosted by facultative pathogens) are of interest. The CSE may be sugars, such as sucrose, fructose, glucose, lactose, galactose, dextrose, and maltose, and amylose (para.0015). 
FAO discloses that furrow irrigation in fields is suitable for many crops. FAO discloses that crops that would be damaged if water covered their stem or crown should be irrigated by furrows. Among the suitable crops that can be irrigated by furrow irrigation includes  corn, wheat, sugarcane, tomatoes, potatoes, and soybeans (pg.1-2, 3.1.1 Suitable crops; pg.4, 3.2 Furrow Layout; pg.5, Field length). Furrows can be used on most soil types (pg.4, 3.1.3 Suitable soils). FAO discloses that the location of plants in a furrow system is not fixed, but depends on the natural circumstances. If water is scarce, the plants may be put in the furrow itself to benefit more from the limited water. In areas with heavy rainfall, the plants should stand on top of the ridge in order to prevent damage as a result of waterlogging. For winter and early spring crops in colder areas, the seeds may be planted on the sunny side of the ridge. In hotter areas, seeds may be planted on the shady side of the ridge to protect them from the sun (pg.13, 3.5 Planting Techniques, Figure 44).


With regards to the limitation in the instant claim 31, “applying a sugar into the furrow with said crop seeds such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting,” as discussed above by Yamashita 2015, Yamashita’s assimilable carbon skeleton energy component (e.g., glucose, sucrose, amylose) provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. Because Yamashita’s composition comprises the aforementioned sugar(s), which is disclosed as being a readily assimilable source of both carbon and energy for promoting microbial proliferation, and the combined teachings of Yamashita and FAO, for the reasons set forth above, is fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted, thus providing the sugar to the microflora in the soil where the seed is planted, the combined teachings of Yamashita and FAO read on “applying a sugar into the furrow with said crop seeds such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting.”
claim 59, in light of the instant Specification (e.g. P.G. Pub., para. 0042-0044, 0074), it appears that the seeds’ exposure to enhanced levels of carbon dioxide is a result of performing the application of the sugar within the claimed range. Because the combined teachings of the prior art references as discussed above is fairly suggestive of applying the claimed sugars at a range that overlaps with the instantly claimed ranges, absent evidence to the contrary, performing the method of the combined teachings of the prior art references will also provide the seeds in the method of the combined teachings of Yamashita and FAO with an enhanced level of carbon dioxide exposure compared to seeds absent the simultaneous application of sugar during planting.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2005/0197252; of record), Yamashita 2015 (US 2015/0075239 A1; priority date: 11/14/2012), and FAO (Chapter 3. Furrow Irrigation; of record) as applied to claims 31, 33-35, 38-43, and 55-59, further in view of Curtis (Food Product Design; of record), and evidenced by Cargill (A world of sugar solutions; of record).
	Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the sugar is selected from the group recited in the instant claim 37.

The teachings of Yamashita, Yamashita 2015, and FAO, and the motivation for their combination as they apply to claims 31, 33-35, 38-43, and 55-59 are set forth above and incorporated herein.



Curtis is relied upon for the disclosure of known sugars. Glucose, fructose, and galactose are common monosaccharides. Sucrose, lactose, and maltose are common disaccharides (pg.3, para.2). Other sources of mono- and disaccharides include corn syrup and high fructose corn syrup (HFCS). Curtis discloses that sugar can come in various other guises, such as granulated white sugar (pg.3, para.4). As evidenced by Cargill, granulated white sugar is sugar having a sucrose content of not less than 99.85% (pg.1, Granulated sugar). With regards to HFCS, Curtis discloses that HFCS contains 45-55% fructose, which is essentially the same amount of fructose as sucrose. HFCS also differs from sucrose in that it contains maltose and other higher-molecular-weight saccharides (pg.4, para.5). 
As discussed above, Yamashita discloses that sucrose and fructose are among the suitable sugars for their composition. In light of Curtis’s disclosure (evidenced by Cargill) that high fructose corn syrup is a liquid mixture of fructose and sucrose and granulated white sugar is sugar having a sucrose content of not less than 99.85%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further combine the teachings of Yamashita and FAO with the teachings of Curtis and use either HFCS or granulated white sugar as the sugar component in Yamashita’s composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because high fructose corn syrup is a liquid mixture of sucrose and fructose and granulated white sugar is sugar having a sucrose content of not less than 99.85%, and Yamashita discloses fructose and sucrose as suitable sugars to use in their composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that Yamashita offers no teaching or suggestion of supplying sugar at a time of planting or that said sugar is available to microflora proximate crop seeds at a time of planting, but rather, teach either direct application to plants suffering phototoxicity (post-emergent as opposed to the claimed pre-emergent seed conditions) or at a point subsequent to planting (e.g., from about 1 day to about 6 months after planting), wherein the furrow would be closed and the sugar would not be immediately available to microflora proximate the crop seeds.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The instant claims as currently written do not require the sugar to be applied at the time of planting. As currently written, the claim allows for application of the sugar some time after planting of the seed, i.e. applying sugar to a furrow that has the seed planted therein (the sugar is applied to the furrow with said crop seed), so long as the application of the sugar is done while the seed is still a seed (i.e. pre-emergent).
The combined teachings of Yamashita and FAO, for the reasons set forth in the rejections above, are fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted while the seeds are still a seed (e.g., 1 day after planting (Yamashita)). As discussed above by Yamashita 2015, Yamashita’s assimilable carbon skeleton energy component (e.g., glucose, sucrose, amylose) provides a readily assimilable source of both carbon and energy for promoting microbial proliferation. Because Yamashita’s composition comprises the aforementioned sugar(s), which are disclosed as being a readily assimilable source of both carbon and energy for promoting microbial proliferation, and the combined teachings of Yamashita and FAO is fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted while the seeds are still a seed, thus providing the sugar to the microflora in the soil where the seed is planted, the combined teachings of Yamashita and FAO reads on “applying a sugar into the furrow with said crop seeds such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting.” 
With regards to Applicant’s argument regarding the furrow being closed, even if the furrows were closed, Yamashita allows for, for example, spraying and injecting their composition into the soil so that 

(2) Applicant further argues that the mechanism by which the phototoxicity is addressed by Yamashita (supplying an assimilable carbon skeleton energy component that provides a source of carbon and energy for the plant suffering from phototoxicity) is unrelated to microflora and providing beneficial, pre-emergent conditions in the soil such that a person of ordinary skill in the art would have no motivation to modify Yamashita’s application protocol to arrive at the presently claimed invention. 

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above, Yamashita’s methods also encompasses soil bioremediation by applying or distributing to the soil the disclosed composition at some point after planting in contaminated soil (e.g. from about 1 day to about 6 months after plant), which encompasses application after planting the seed and while the seed is pre-emergent. Furthermore, as evidenced by Yamashita 2015, when applied to the soil, Yamashita’s assimilable carbon skeleton energy component (e.g., glucose, sucrose, amylose) is also known to provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. 
.

Conclusion
Claims 31, 33-35, 37-43, and 55-59 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616